DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Election/Restriction & Status of Claims
Claims 1-2 and 14 remain for examination and are addressed in this office action of which claim 1 was amended and claim 14 is a newly added claim.
Claims 3-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, the instant specification dated 06/15/2018 sets forth as follows. 
[0007]According to an aspect of the present invention, there is provided a metal gasket including, in terms of % by mass, C: 0.10% or less. Si: 1.0% or less, Mn: 2.0% or less, P: 0.04% or less (including 0%), S: 0.01% or less (including 0%), Ni: 25.0% to 60.0%. Cr: 10.0% to 20.0%, one 
[0026] <Remainder Consisting of Fe and Unavoidable Impurities>
In order to obtain an alloy for the metal gasket of the present invention, Fe is required as an inexpensive main element of the austenite phase constituting the matrix, and the remainder is substantially Fe. In the remainder, in addition to unavoidable impurities, the elements shown below can be allowed within the following range, since influence of the elements is substantially small as long as the elements are included within the range shown below.
Zr: ≤0.4% and REM: ≤0.1%
Ag, Sn, Fb, As, and Bi are also impurity elements that decrease high-temperature strength by segregating at the austenite grain boundary. The total content of Ag, Sn, Pb, As, and Bi is preferably limited to 0.01% or less

    PNG
    media_image1.png
    431
    701
    media_image1.png
    Greyscale

In order to obtain an alloy for the metal gasket of the present invention, Fe is required as an inexpensive main element of the austenite phase constituting the matrix, and the remainder is substantially Fe.” which infers that the claimed range (>0 to 61.599) of Fe of the instant claims of greater than zero which entails levels of impurity to a maximum of 61.599 mass% was not contemplated, meaning that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
C: 0.10% or less
C: 0.10% or less
Si
Si: 1.0% or less
Si: 1.0% or less
Mn
Mn: 2.0% or less
Mn: 5% or less
P
P: 0.04% or less
P: 0.05% or less
Ni
Ni: 25.0% to 60.0%
Ni: 20-32%
Cr
Cr: 10.0% to 20.0%
Cr: 10-30%
Mo
W
one or both of Mo and W satisfying Mo+W/2: 0.05% to 5.0%
Mo: 3.0% or less, W: 6.0% or less
Al
1.6% –  3.0%
Al: 0.1 to 5%
Ti
Ti: 1.5% to 3.0%
Ti: 2.5-4.5%
Nb
Nb: 0.3% to 2.5%
Nb: 1.0% or less
V
V: 1.0% or less
V: 1.0% or less
B
B: 0.001% to 0.015%
B: 0.020% or less
S
Mg
S/Mg
S: 0.01% or less (including 0%)
Mg: 0.0005% to 0.01% wherein 
S/Mg: 1.0 or less
S: 0.05% or less
Mg: 0.0050% or less
∴S/Mg = See below
N
N: 0.01% or less (including 0%)
N: 0.05% or less
O
O: 0.005% or less (including 0%)
O: 0.020% or less
Zr
Zr: 0.4% or less
Optional, Zr: 5.0% or less
REM
REM: 0.1% or less
La: 0.20% or less, Ce: 0.20% or less, Y: 0.40% or less, Sm: 0.40% or less, Pr: 0.40% or less, Nd: 0.50% or less
Ag, Sn, Pb, As, and Bi
total content of Ag, Sn, Pb, As, and Bi: 0.01% or less
-
Fe + impurities
Fe, and unavoidable impurities
Balance







Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-047409 A of Omura and its English machine translation (JP’409).
Regarding claims 1 and 2, JP 2014-047409 A of Omura and its English machine translation (JP’409) teaches {abstract, [0029]-[0053]} “an austenitic stainless steel for high-pressure hydrogen gas having a tensile strength of 1,150 MPa or more” wherein the steel has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the limitation of S/Mg: 1.0 or less of the instant claims, the prior art does not explicitly teach of this limitation. However, the prior art teaches that its alloy has S: 0.05% or less and Mg: 0.0050% or less which means S/Mg has at least a range of 0 – 10 (maximum of S/maximum of Mg). Therefore, the claimed range of the S/Mg of the instant claims overlap or lie inside the ranges of the alloy of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Moreover, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
	With respect to the limitation directed to the γ′ precipitates of the instant claims 1 and 2, the prior art teaches that its steel is [0020]-[0025]an austenitic stainless steel and further teaches that [0015], [0034]-[0036] “When Ti is contained in austenitic stainless steel containing Ni and subjected to an aging heat treatment after a solid solution heat treatment, a γ′ phase [cubic Ni3(Ti, Al)] which is a fine intermetallic compound having a major axis of 30 nm or less is precipitated, and high strength can be achieved by precipitation strengthening.” “[0018] (d) In addition, fine grain refinement is effective for improving the hydrogen environment embrittlement resistance, and is effective for preventing formation of a precipitation nucleus and preventing formation of an η phase. To obtain these effects, it is necessary to refine the crystal grains so as to have a grain size of 8 or more according to ASTM according to ASTM. [0019] In order to prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
	It is noted that the prior art does not explicitly teach of the preamble limitation of the “metal gasket” of the instant claims. Nevertheless, the prior art teaches “[0001] The present invention relates to stainless steel for high pressure hydrogen gas having high strength having a tensile strength of 1150 MPa or more and having excellent mechanical characteristics under a high pressure hydrogen gas environment. [0070] As described above, according to the present invention, it is possible to provide a stainless steel that has a tensile strength of 1150 MPa or more and does not cause a hydrogen environment embrittlement in a hydrogen gas environment, and can be used for a container, a pipe, a valve, or a joint used in a hydrogen fuel cell vehicle or a hydrogen station.” It is also noted that the prior art teaches an alloy with substantially identical composition with substantially identical strengthening mechanism (using gamma prime precipitates). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy of the prior art and employ it as a metal gasket since the alloy the alloy of the prior art is a high-strength austenitic stainless steel, has substantially identical composition with substantially identical strengthening mechanism (as claimed) and one 
Regarding claim 14, it is noted that the prior art teaches [0056] “In producing the steel of the present invention, first, a desired predetermined shape is obtained. After a steel ingot having the aforementioned chemical composition is melted, it is made into a billet, for example, by casting or by forging or cracking. Thereafter, hot working such as hot extrusion, hot forging and hot rolling is performed.” and further teaches examples with [0060] 15mm in thickness. Although the prior art does not explicitly teach of the claimed thickness limitation of the instant claim, merely changing the shape/size/proportion (in this case thickness) of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/24/2021, along with the amendments to the claims with respect to rejection of claims 1-2 under 35 USC 112(a) and  35 USC 112(b)  have been fully considered and are persuasive.  The rejections of 06/24/2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims, namely merely reciting the presence of Fe in claim 1.
Applicant’s arguments with respect to claims 1-2 under 35 U.S.C. 103 as being unpatentable over US 2004/0184946 A1 of Tominaga (US'946)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 35 USC 103 rejections over US'946 have been withdrawn in view of the amendments to the instant claims and persuasive arguments filed on 09/22/2021. However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733